The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: in par. [0083] of the published application, it is not clear what in meant by “casing forming housing”.  
Appropriate correction is required.

Claims 14-20 are objected to because of the following informalities:  
Claim 14, third-to-last line, --wherein-- should be inserted before “during”;
penultimate line, a comma should be inserted after “away”;
and last line, “being” should be --is--.
Claim 18, line 2, the two occurrences of “the” should be --a-- and --an--, respectively;
line 4, the second occurrence of “a” should be --the--;
and last line, --of the enclosure and the second closed volume-- should be inserted after “doors”.
Claim 19, line 2, “connection is obtained by rotation of” should be --step of connecting is performed by rotating--;
and line 4, “a” should be --the--.
Claim 20, lines 1-2, “a detection of” (both occurrences) should be --detecting--;
and line 3, “an emission of” should be --emitting--.
Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As originally presented, claim 1 was generic to each of the three species disclosed in Figs. 4, 8 and 12, to which original claims 6, 7 and 9, respectively, were directed. However, as claim 1 has now been amended to incorporate the subject matter of claim 6 (along with intervening claims 3 and 5), it is no longer generic, and as such reads only on the Fig. 4 embodiment. Therefore, the subject matter of claims 7 and 9 is no longer enabled, as clearly the embodiments to which these claims are directed cannot be utilized in the same apparatus as the embodiment to which claim 1 is now limited. Rather, the subject matter to which these claims are directed is disclosed as an alternative to the subject matter to which claim 1 is limited.

Claims 1, 2, 4, 8 and 10-13 are allowed.

Claims 14-20 would be allowable if rewritten to overcome the objections as indicated above in par. 3.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references show a variety of devices for transferring rotational movement of a robotic arm component about two parallel axes of rotation, including both angle transmissions and toothed belt/chain devices. It is noted that while these references show that such devices are known per se, they are not seen as teaching or suggesting that such devices could be incorporated into the system of claim 1 or the method of claims 14 or 18 in a manner that would render such claims unpatentable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

1/13/21